                                                           Case 3:19-cv-00981-WQH-MSB Document 11 Filed 06/03/19 PageID.167 Page 1 of 4




                                                            1   AKERMAN LLP
                                                                JOSHUA R. MANDELL (SBN 225269)
                                                            2   joshua.mandell@akerman.com
                                                            3   601 West Fifth Street, Suite 300
                                                                Los Angeles, California 90071
                                                            4   Telephone: (213) 688-9500
                                                                Facsimile: (213) 627-6342
                                                            5
                                                                BRIAN P. MILLER (pro hac vice pending)
                                                            6   Email: brian.miller@akerman.com
                                                                SAMANTHA J. KAVANAUGH (pro hac vice forthcoming)
                                                            7   Email: samantha.kavanaugh@akerman.com
                                                                MICHAEL O. MENA (pro hac vice pending)
                                                            8   Email: michael.mena@akerman.com
                                                                98 SE 7th Street, Suite 1100
                                                            9   Miami, Florida 33131
                                                                Telephone: (305) 374-5600
                                                           10   Facsimile: (305) 374-5095
                                                           11   Attorneys for Defendants
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                                OPKO Health, Inc. and Steven Rubin
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                KING & SPALDING LLP
                                                           13   LISA BUGNI (SBN 323962)
AKERMAN LLP




                                                                E-mail: lbugni@kslaw.com
                                                           14   101 Second Street, Suite 2300
                                                                San Francisco, California 94105
                                                           15   Telephone: (415) 318-1234
                                                                Facsimile: (415) 318-1300
                                                           16
                                                                MORVILLO ABRAMOWITZ GRAND IASON & ANELLO P.C.
                                                           17   EDWARD M. SPIRO (pro hac vice pending)
                                                                espiro@maglaw.com
                                                           18   565 Fifth Avenue
                                                                New York, NY 10017
                                                           19   Telephone: (212) 880-9460
                                                                Facsimile: (646) 805-1328
                                                           20
                                                                Attorneys for Defendants Phillip Frost
                                                           21   and Frost Gamma Investments Trust
                                                           22
                                                                                        UNITED STATES DISTRICT COURT
                                                           23
                                                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                                           24
                                                           25
                                                                MABVAX THERAPEUTICS                            Case No. 19-CV-0981 BAS BLM
                                                           26   HOLDINGS, INC., a Delaware
                                                           27   corporation,                                   DECLARATION OF DR. PHILLIP
                                                                                                               FROST IN SUPPORT OF MOTION
                                                           28
                                                                                                                             Case No. 19-CV-0981 BAS BLM
                                                                   DECLARATION OF DR. PHILLIP FROST IN SUPPORT OF MOTION TO DISMISS COMPLAINT FOR
                                                                                           LACK OF PERSONAL JURISDICTION
                                                                49051236;1
                                                           Case 3:19-cv-00981-WQH-MSB Document 11 Filed 06/03/19 PageID.168 Page 2 of 4




                                                            1                         Plaintiff,                 TO DISMISS COMPLAINT FOR
                                                                                                                 LACK OF PERSONAL
                                                            2   v.                                               JURISDICTION
                                                            3   BARRY HONIG, et al.,
                                                                                                                 Removal filed:    May 24, 2019
                                                            4                         Defendants.                Trial Date:       None
                                                            5
                                                            6
                                                            7
                                                            8
                                                            9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                                               Case No. 19-CV-0981 BAS BLM
                                                                     DECLARATION OF DR. PHILLIP FROST IN SUPPORT OF MOTION TO DISMISS COMPLAINT FOR
                                                                                             LACK OF PERSONAL JURISDICTION
                                                                49051236;1
Case 3:19-cv-00981-WQH-MSB Document 11 Filed 06/03/19 PageID.169 Page 3 of 4




                       31
Case 3:19-cv-00981-WQH-MSB Document 11 Filed 06/03/19 PageID.170 Page 4 of 4
